DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/05/20, for application number 15/225,067 has been received and entered into record.  Claims 1 and 3 have been amended.  Therefore, Claims 1-8 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 recite, “between the control boards-and the at least two switching members” (emphasis added) and should instead read “between the control boards and the at least two switching members” to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 recite, “…each processor being (i) uni-directionally connected to the at least two switching members, thereby ensuring redundancy of the at least two control boards, and their associated processors, by not placing any members between the control boards-and the at least two switching members” (emphasis added).  It is unclear how not placing members between the control boards and the switching members creates a uni-directional connection.  While Fig. 3 of the Drawings as filed appears to illustrate signals being transmitted from the processors to the switching members, there does not appear to be any accompanying description in the corresponding portions of the Specification as filed, and thus no explanation as to the relationship between not placing any members between the control boards and the switching members, and the uni-directionality of the connection between the components, nor how such a configuration would provide the uni-directionality. 
Claims 2-8 do not appear to provide any additional support as to the uni-directional connection, and thus are similarly unclear, and rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shuvalov, US Pat. Appln. Pub. No. 2013/0057241, in view of Applicant’s Admitted Prior Art (AAPA).
Regarding Claim 1, Shuvalov discloses a system for controlling electrical power supply, the system comprising: 
a control board [FIG. 6, substrate that processor 74 is mounted on]; and 
a switching member [power switching circuit arrangement 72], wherein:
the control board comprises a processor [processor 74], the processor being: (i) connected to the switching member, by not placing any members between the control boards and the switching member [74 connects to switching arrangement 72]; and each switching member comprises a transmitter (Control logic 84 transmits information via interface 76 [FIG. 
However, Shuvalov does not explicitly teach each processor uni-directionally connected to the at least two switching members; and the system including redundancy of the control board and switching element as claimed.
In an analogous power supply switch system, AAPA teaches each processor uni-directionally connected to the at least two switching members [Fig. 1, 2]; and including two copies of all electrical elements in an aircraft power supply to allow for redundancy (Fig. 1 and par. 11). Specifically, AAPA teaches a system for controlling electrical power supply of an aircraft, the system comprising: at least two control boards [FIG. 1, respective sections of control boards 1 and 3 that processors 5a and 5b are mounted to]; and at least two controlled circuits [FIG. 1, circuits 6a-9a and 6b-9b], wherein: each control board comprises a processor [FIGs. 1, processors 5a/b; 0006-8], each processor being: (i) uni-directionally connected to the at least two controlled circuits, thereby ensuring redundancy of the at least two control boards, and their associated processors [FIG. 1], and (ii) configured to determine a command for switching states of mechanical switch contacts [FIG. 1, switch contacts 9a/b] of each controlled circuit (Each processor sends determined "control signals" as a command to change the switch contacts of each switching member [0007-8; FIG. 1].) and to determine information relating to validity of each switching command (Each processor sends determined "validity signals" that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide redundancy for the processors, control hoards, and switching members (i.e. the loads of the processors) as claimed, to prevent circuitry failures through redundancy and increase the utility of the circuit by configuring it distribute power to an aircraft.
Regarding claim 2, the modified Shuvalov teaches the limitations of claim 1. Although the modified Shuvalov teaches that the control boards have connectors/wires to connect to the transmitters and that the board sends control signals [FIGs. 1-2, control boards 1 and 3 (which include the connections/wires and connectors of the boards); 0005-6], the modified Shuvalov 
However, it is well-known to one of ordinary skill in the art that connecting wires commonly comprise a ground reference strand and a strand that transmits a control current (i.e. wires that that communicate information commonly have a communication line and some neutral ground line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each control board be connected to each transmitter through a connection comprising a reference strand and a strand carrying a control current transmitted by the control board.  When a claim ‘“simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int 7 Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)). In combination, the processors of the board send signals to the transmitters over the connecting wires. Applicable here, the combination of familiar electrical connection elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuvalov and AAPA, and further in view of Biester et al., US Pat. Appln. Pub. No. 2014/0015449.
Regarding claim 3, the modified Shuvalov teaches the limitations of claim 1.
Although the modified Shuvalov teaches digitally communicating commands and validity information between a processor and a transmitter [AAPA: FIGs. 1-2; 0005-9], the modified 
However, it is well-known to one of ordinary skill in the art digital circuits often use communication protocols to communicate with one another. Specifically, Biester teaches a control board-is configured to perform modulation, and wherein each switching means is correspondingly configured to perform demodulation [FIG. 1C; 0078; 0082].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each control board modulate the command for switching the states of the switch contacts and the information relating to the validity of each switching command, and have each switching member be correspondingly configured to perform demodulation as suggested by Biester. When a claim ‘“simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int 7 Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)). In combination, the control board processor acting as a master device uses modulation to communicate the commands and validity information to the switching member that then demodulates the signal to process its information. Applicable here, the combination of familiar digital communication and digital power supply elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739. Motivation would be for increased utility that is 
Regarding claim 5, the modified Shuvalov teaches the limitations of claim 3.  Biester further teaches wherein a modulation comprises pulse width modulation (As [0117-119].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shuvalov, AAPA, and Biester, and further in view of Cummings, US Pat. Appln. Pub. No. 2015/0249389.
Regarding claim 4, the modified Shuvalov teaches the limitations of claim 3.
The modified Shuvalov does not explicitly teach wherein the modulation comprises amplitude modulation.
However, it is well-known to one of ordinary skill in the art that PWM or amplitude modulation can be used by first circuit to communicate with another circuit. See Cummings [FIG. 1c; 0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inter-circuit modulation scheme be either amplitude modulation or PWM as suggested by Cummings. When a claim ‘“simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)). Applicable here, the combination of familiar digital communication and digital power supply elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739. Motivation would be for increased utility that is associated with AM communication schemes over other communication schemes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shuvalov, AAPA, and Biester, and further in view of Tsui et al, US Pat. Appln. Pub. No. 2011/0025457.
Regarding claim 6, the modified Shuvalov teaches the limitations of claim 3.
Shuvalov, AAPA, and Biester do not explicitly teach wherein the modulation comprises dual- tone frequency modulation.
However, it is well-known to one of ordinary skill in the art PWM or dual-tone frequency (DTMF) modulation can be used by a “processor” to control a load connected to the processor. See Tsui [FIGs. 1-2; 0024],
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inter-circuit modulation scheme be either DTMF modulation or PWM as suggested by Tsui. When a claim ‘“simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)). Applicable here, the combination of familiar digital communication and digital power supply elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739. Motivation would be for increased utility that is associated with DTMF communication schemes over other communication schemes.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shuvalov and AAPA, and further in view of Yoshikawa, US Pat. Appln. Pub. No 2010/00167678.
Regarding claim 7, the modified Shuvalov teaches the system according to claim 1. AAPA further discloses “control signals” and a “validity signals” are transmitted from the output of the processor [AAPA: 0007].
However, the modified Shuvalov does not explicitly teach how the signals are communicated from the processor to the switching members, i.e. wherein: each control board further comprises: first and second current sources; a first switch fixably connected to the first current source and switchably connected to one of the at least two switching members; and a second switch fixably connected to the second current source and switchably connected to one of the at least two switching members.
In an analogous art used to facilitate communications between two circuits, Yoshikawa teaches wherein: a control circuit [Fig. 9, transmitter 210 and element that generates the DAT and CLK signals] further comprises: first and second current sources [FIG. 9, Id and AI of unit 214]; a first switch [FIG. 9, switch of unit 214 connected to the Id current source] fixably connected to the first current source [FIG. 9]; and a second switch [FIG. 9, switch of unit 214 connected to the AI current source] fixably connected to the second current source [FIG. 9] to transmit a plurality of signals to a load 220 [FIG. 9]. The control circuit outputs various signals that need to be communicated [0061; FIG. 9].
Given that the processors of the modified Shuvalov must use an interface to communicate between two circuits, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each control board further comprise: first and second current sources; a first switch fixably connected to the first current source and switchably connected to one of the at least two switching members; and a second switch fixably 
Regarding claim 8, the modified Shuvalov teaches the system according to claim 7. As per the claim 7 combination, the modified Shuvalov further teaches wherein the processor of a respective control board is: (i) connected to the first switch via a first terminal that transmits a control signal, (ii) connected to the second switch via a second terminal that transmits a validity signal, and (iii) configured to control a switch state of the first switch using the control signal and control a switch state of the second switch using the validity signal (Each copy of processor 74 can output validity and control signals [Shuvalov: FIG. 6; AAPA: 0007; 0001]. Yoshikawa teaches the switching interface that allows each processor to do so [FIG. 9]. Per the combination, the first and second switches are controlled by the two signals output to control the switching member loads to facilitate communication to the switching member load.).

Response to Arguments
Applicant’s arguments filed 05/05/20 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Paul Yen/Primary Examiner, Art Unit 2186